WANAMAKER, J.
Where a witness has been examined, cross-examined and excused from the stand, and some time thereafter is recalled for further cross-examination in reply to a question relating to a summary of his former testimony as to what he desired the court and jury to “understand,” and the witness in reply gave an answer in part incompetent, irrelevant and preju-dical to the adverse party, which the court upon motion promptly and pertinently withdrew from the consideration of the jury, and emphatically and repeatedly cautioned the jury to disregard it, and expressly and directly reprimanded the witness in the presence of the jury for giving of such testimony, and later, in the general charge, again admonished the jury to exclude from their consideration such answer of the witness:
Held: It is not error for the trial judge to overrule a motion of the cross-examiner for a mistrial, withdrawing a juror and continuing the case.
Judgment reversed.
Marshall, C. J., Robinson, Matthias and Allen, JJ., concur.